DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is responsive to the amendment filed on 06/03/2022; claim(s) 1- 20 is/are pending herein; claim(s) 1& 11 is/are independent claim(s). 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive. 
As to claims 1 & 11, applicant argues that US 2008/0294291 ("Salsbury") cannot anticipate these claims because it fails to anticipate a limitation of “perform a second optimization subject to a constraint based on a result of the first optimization to generate a second set of control decisions for the HVAC equipment” See Remarks, pages 9- 11. Particularly, applicant argues Salsburry does not teach “a constraint which is based on a result of a first optimization, much less using such a constraint to perform a second optimization to generate a second set of control decisions for building equipment” (Remarks, page 9).

Examiner’s Response: Examiner respectfully disagrees. 
Firstly examiner notes with respect to the word “constraint”, applicant admits that it should be given plain meaning  (see, Remarks, page 10, “The usage of the term "constraint" in the present application is consistent with the ordinary and customary meaning of "constraint") to which Examiner also completely agrees. Examiner further submits that the second round sent setpoints (mapped to claimed “second optimization”) of Salsbury’s supervisory controller for adjusted setpoints cannot be random outputs, thus, are subject some sort of constraint to establish comfortable internal environment to the conditioned zones, see para. 0005. Here, the claim does not clarify what specific types of constraints are used other than stating the second optimization is (somehow) subject to any possible constraint(s) after/based on performing of the first optimization (although first optimization may not necessarily be subject to any constraints). Accordingly, PHOSITA understands Salsbury's adjusted setpoints are also "subject to a constraint" contrary to applicant’s arguments because they have to provide comport to the conditioned zones 440/442, see fig. 7B.
Secondly, it appears that applicant’s arguments focus only on a portion (i.e., "a constraint based on a result of the first optimization", see Remarks, page 10, 1st paragraph) of the disputed limitation rather than considering the limitation as a whole (perform a second optimization subject to a constraint based on a result of the first optimization to generate a second set of control decisions for the HVAC equipment). Examiner respectfully submits that such consideration causes to misconstrue the actual requirements of the limitation under BRI. Examiner agrees that the dependent claims 3, 6, and 9 require the constraint to be an output/result of the first optimization as argued, but not in claim 1. 
Furthermore, Examiner respectfully disagrees with applicant’s comment of “the quoted "values and functions associated with old measurements" are not disclosed in Salsbury as being results of the cited first optimization. Instead, the "old measurements" in Salsbury would be measured by the various sensors disclosed in Salsbury”.  This is because the old measurements are result of the first setpoints of the first optimization delivered by the supervisory controller and implemented by the local controllers. Put differently, the values measured by the sensors are impacted based on the result of the first optimization.
Finally, responsive to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., 1calculating a constraint [used for second optimization] as a result of the first optimization constraint which is based on a result of a first optimization) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Please note, the claim limitation does not require the constraint itself (used for second optimization) has to be produced in first optimization as argued in claims 1/11. The all the disputed limitation requires is --performing a second optimization (which is subject to a constraint) based on/after a result of the first optimization to generate a second set of control decisions for the HVAC equipment. Put differently, when considering the limitation “perform a second optimization subject to a constraint based on a result of the first optimization to generate a second set of control decisions for the HVAC equipment” as a whole, the limitation does not require its constraint is a direct/indirect result/output (i.e., “first set of control decisions”) of the first optimization. Thus, the second optimization is using some sorts of constraint to generate adjusted setpoints which can be maintaining the temperature inside the zone. 
Priority
	Examiner notes applicant’s reply is completely silent about the position taken in the Office action, under Priority section. Office hereby notes this silence as applicant’s acquiescing with Examiner’s position (under Priority section) set forth in previous Office action.
	 Therefore, only independent claims 1 & 11 are accorded filing date of April 23, 2015 per CIP parent patent application #14/694,633. Even upon further consideration in light of the latest amendments made to the claims, the claims 3- 10 & 13- 20 should be accorded filing date of 2019/12/18 because the parent application fails to disclose subject matter of these claims. 
Claim Objections
	In response to received amendment to the claims 10 & 20, the outstanding objection thereto are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2- 4, 8- 10, 12- 14, 18- 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

I) Regarding claim 3, the claim recites the limitation "override a portion of a first set of control decisions generated" in line 7. The claim 3 is amended to be depended on claim 1, which already recites “perform a first optimization to generate a first set of control decisions” in line 3. Thus, it is not clear whether first set of control decisions of claim 3 corresponds to control decisions of claim 1 or different types of control decisions. Put differently, the claim fails to clarify the relationship of first set of control decisions of claim 1 thereby rendering the scope of this claim indefinite.
For the examining purpose, this limitation is interpreted as “override [[a]] the portion of the first set of control decisions”.

II) Regarding claim 9, this claim is amended to depend on claim 1. The claim recites “the first prediction horizon” in line 4.  However, there is insufficient antecedent basis for this element. Please note claim 8 does not depend on claim 9 anymore thus cannot provide antecedent basis here.

III) Regarding claims 13 & 19, this claim is rejected for the similar reasons set forth above in claim 3 and claim 9 respectively.

IV) Claims 2, 4, 8, 10, 12, 14, 18, & 20 are rejected because of their dependency with rejected claims.
Claim Rejections - 35 USC § 102
Claim(s) 1 & 11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Salsburry (US 20080294291 A1).

Regarding claim 1, Salsburry teaches a controller for heating, ventilation, or air conditioning (HVAC) equipment, the controller comprising a processing circuit [computer of supervisory controller 404, fig. 4, para. 0042] configured to:
 perform a first optimization [first time actions performed at supervisory controller. PHOSITA also knows supervisory controller of the HVAC system uses some model to perform its control tasks, see US 20140337256, para. 0037, US20140277760, para. 0061, as example evidence] to generate a first set of control decisions2 [“data (e.g., a setpoint) from communications link 420” provided at every cycle to the controllers 410/414 via network 420 for “the original setpoints”] at a plurality of time steps for HVAC equipment comprising waterside HVAC equipment [“chiller or boiler”] that consume one or more resources from utility providers to generate a heated or chilled fluid and airside HVAC equipment [“VAV box”, AHU] that receive the heated or chilled fluid from the waterside HVAC equipment and use the heated or chilled fluid to heat or cool a supply of airflow for a building [“a building 12 having a plurality of building devices 13”] ([0028, 0038, 0043, 0049]); 
perform a second optimization [second/subsequent round of optimization action at supervisory controller when performing “continually repeat to constantly adjust the setpoints”] subject to a constraint [e.g., “comfortable internal environment” (see para. 005) and “flow, humidity, and other building area properties may be controlled” (see para. 0065) types variables/requirements. Thus, the modified setpoints to the HVAC zones are subject to constraints/requirements rather than allowed being random] based on [“new setpoints are created using values and functions associated with old measurements”] a result of the first optimization to generate a second set of control decisions [adjusted setpoints] for the HVAC equipment ([0046, 0048, 0059]);
combine [analyzing the setpoints and other data to determine “amount of the override may then be calculated (step 808)”] the first set of control decisions and the second set of control decisions to generate a combined set of control decisions for the HVAC equipment, the second set of control decisions at least partially overriding [“Based on the analysis, the system may determine if setpoints should be overridden” and determining the adjusted setpoints based on the amount of the override] the first set of control decisions in the combined set of control decisions ([0046, 0057, 0061]); and
 operate the HVAC equipment in accordance with the combined set of control decisions ([0046, 0061]).
Regarding claim 11 Salsburry teaches invention of this claim for the similar reasons as in claim 1.
Allowable Subject Matter
I) Claims 2- 4, 8- 10, 12- 14, 18- 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
II) Claims 5- 7, & 15- 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 2- 10 & 12- 20, the prior arts of the record individually or in a proper combination does not teach or fairly suggest additional limitations recited in these claims when viewed as whole. 
Specifically, with respect to claims 3, 6, 13, & 16, newly discovered Saha et al. (US 20180300334 A1) teaches using a supervisory controller [Large-Scale Optimizing Engine] to solve constrained optimization problem to obtain duals in first optimization [stage 1] and performing second optimization that comprises primal optimization [“problem of the primal optimization problem posed in 320”] that is performed subject to constraints ([0017, 0047-0049]). However, Saha’s optimization problem is related to social networking and is not related with “waterside optimization”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Remarks, page 9, “Salsbury does not identically disclose a constraint which is based on a result of a first optimization, much less using such a constraint to perform a second optimization to generate a
        second set of control decisions for building equipment.”
        2 Please note the claim does not necessarily require the control decisions have to be control decisions for both the waterside and airside equipment. Put differently, the generated control decisions can only be either for the waterside equipment or airside equipment or for both the waterside and airside equipment.